

RETENTION, SEPARATION AND RELEASE AGREEMENT


This Retention, Separation and Release Agreement (“Agreement”) is entered into
as of this 4th day of November, 2005, between Matrix Bancorp, Inc. (the
‘Company”), Matrix Bancorp Trading, Inc., First Matrix Investment Services
Corp., First Matrix, LLC, ABS School Services, LLC, Matrix Tower Holdings, LLC,
Matrix Funding Corp., MTXC Realty Corp., EquiMor Holdings, Inc., MSCS Ventures,
Inc., and Community Development Funding I, LLC (collectively, the “Employers”)
and T. Allen McConnell (the “Employee”).


RECITALS


WHEREAS, as of the date hereof, the Company has commenced a private placement
offering of its common stock (the “Offering”), the proceeds of which are to be
used to fund an issuer tender offer, in which certain members of the Company’s
current senior management have agreed to tender all of their shares of common
stock and resign upon completion of the Offering;


WHEREAS, the Company and Employee have agreed and desire to memorialize that, in
consideration for Employee agreeing to cancel and terminate his existing Change
of Control Agreement with the Company, dated as of October 28, 2003, as amended
(the “Change of Control Agreement”), Employee shall receive a payment from the
Company upon closing of the Offering;


WHEREAS, the Company’s proposed new management team has requested that Employee
remain with the Employers in his current position, performing his current duties
and responsibilities, and at his current base salary through June 30, 2006 in
order to ensure for a smooth transition; and


WHEREAS, the Employers and the Employee desire to set forth the terms upon which
Employee will remain with Employers and the terms of Employee’s separation from
employment with Employers thereafter.


NOW, THEREFORE, in consideration of the mutual promises and the terms and
conditions set forth below and other obligations under this Agreement, the
Employers and the Employee (collectively referred to as the “‘Parties”) hereby
agree as follows:


AGREEMENT


1. Effectiveness of Agreement. This Agreement is effective as of the date first
set forth above; provided, however, to the extent the Offering is not
consummated, this Agreement shall be null and void and of no further effect.


2. Payments to Employee; Benefit Participation.


(a) Subject to Section 2(d) hereof, in consideration for Employee’s agreement to
cancel and terminate his Change of Control Agreement with the Company, the
Company agrees to provide Employee with a payment of five hundred eighty four
thousand dollars ($584,000) upon the closing of the Offering. Upon such payment,
Employee’s Change of Control Agreement shall be terminated and be of no further
effect.



--------------------------------------------------------------------------------


(b) Subject to Section 2(d) hereof, at the close of business on each of March
31, 2006 and June 30, 2006, the Employee shall receive from the Company a
retention payment amounting to sixty two thousand five hundred dollars
($62,500.00), less any applicable income and employment taxes required to be
withheld therefrom pursuant to Section 14 hereof (the “Retention Payment”). The
Retention Payment shall be in addition to Employee’s current base salary as in
effect on the date hereof, which shall continue to be paid, less any applicable
income and employment taxes required to be withheld therefrom pursuant to
Section 14 hereof. The payments to be provided hereunder shall be subject to
Employees performance of his current duties and responsibilities (subject to
oversight, direction and management by the Company’s new management) through
June 30, 2006. Employers agree that provided that Employee satisfactorily
performs his duties and responsibilities, it is the Employers’ intention to
employ Employee through June 30, 2006. In the event of a dispute between the
Employers and the Employee over whether Employee has properly performed his
duties and responsibilities hereunder, the Compensation Committee shall consider
whether Employee's performance was in accordance with the known published
policies and procedures of Employers, and shall determine whether to withhold
payments due to Employee hereunder, in whole or in part. To the extent that
Employee disagrees with the decision of the Compensation Committee, Employee may
utilize the dispute resolution procedures provided for in this Agreement.


(c) Until the Termination Date, Employee shall continue to participate in such
benefit plans that are offered generally by the Employers to all employees.


(d) (i) Notwithstanding anything herein to the contrary, the payments to be made
by Employers pursuant to this Section 2, as well as the payments to be made
pursuant to a Stock Option Cancellation Agreement between the Company and
Employee shall not exceed, in the aggregate, the safe harbor amounts set forth
under Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder.


(ii) For purposes of this Section 2(d), in the event there is any disagreement
between Employee and the Employers as to whether one or more payments to which
Employee becomes entitled hereunder constitute “parachute payments” under
Section 280G of the Code or as to whether the aggregate of such payments
constitute “excess parachute payments” under the Code, such dispute will be
resolved as follows:


(x) In the event temporary, proposed or final regulations in effect at the time
under Section 280G of the Code (or applicable judicial decisions) specifically
address the status of any such payment or the method of valuation therefor, the
characterization afforded to such payment by the regulations (or such decisions)
will, together with the applicable valuation methodology, be controlling.
 
(y) In the event regulations (or applicable judicial decisions) do not address
the status of any payment in dispute, the matter will be submitted for
resolution to a nationally-recognized independent accounting firm mutually
acceptable to Employee and the Employers (“Independent Accountant”). The
resolution reached by the Independent Accountant will be final and controlling;
provided, however, that if in the judgment of the Independent Accountant, the
status of the payment in dispute can be resolved through the obtainment of a
private letter ruling from the Internal Revenue Service, a formal and proper
request for such ruling will be prepared and submitted, and the determination
made by the Internal Revenue Service in the issued ruling will be controlling.
Employee shall share equally in the expenses incurred in connection with the
retention of the Independent Accountant and (if applicable) the preparation and
submission of the ruling request until Employee shall have expended $5,000 and,
thereafter, any additional expenses shall be borne solely by the Employers.


2

--------------------------------------------------------------------------------


3. Termination of Employment Relationships. The employment relationships between
the Employee and the Employers shall terminate on June 30, 2006 (the
“Termination Date”). Effective as of the Termination Date, the Employee agrees
to resign all officer and employee positions (including all responsibilities
attendant thereto) with each of the Employers, his membership on all Boards of
Directors and Committees of each of the Employers and his positions as trustee
or administrator with respect to any statutory business trusts formed by the
Company.


4. Benefits. (a) For a period of twelve (12) months from the Termination Date,
which Termination Date shall be the “qualifying event” date under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the Employee shall have the right to continue coverage under the Company’s
medical and dental insurance programs as provided by COBRA, which coverage shall
be provided at the Company’s expense.


(b) Except as set forth in this Section 4 and as required by applicable law, the
Employee shall not be entitled to participate in any benefit plans or programs
provided to employees of the Employers following the Termination Date.


5. No Other Payments Due. Except as provided in Section 2 and Section 4 hereof,
the Employee shall not be entitled to any payments or other benefits following
the Termination Date. The Employee further acknowledges that, subject to the
above-referenced exceptions, there is no other compensation arising out of or as
a result of his employment by the Employers.


6. Release and Indemnification. (a) In consideration of the above, the
sufficiency of which the Employee hereby acknowledges, the Employee, as of the
Termination Date, on behalf of the Employee and the Employee’s heirs, executors
and assigns, agrees to release and forever discharge the Employers and each of
the Employers’ shareholders, parents, affiliates, subsidiaries, divisions, any
and all current and former directors, officers, employees, agents, and
contractors and their heirs and assigns, and any and all employee pension
benefit or welfare benefit plans of the Employers, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans (the “Released Parties”), from all claims, charges, or demands, in law or
in equity, whether known or unknown, which may have existed or which may now
exist from the beginning of time to the date of this Agreement, including,
without limitation, any claims the Employee may have arising from or relating to
the Employee’s employment relationships or termination from such relationships
with the Employers, including a release of any rights or claims the Employee may
have under Title VII of the Civil Rights Act of 1964, as amended, and the Civil
Rights Act of 1991 (which prohibit discrimination in employment based upon race,
color, sex, religion and national origin); the Age Discrimination in Employment
Act; the Americans with Disabilities Act of 1990, as amended, and the
Rehabilitation Act of 1973 (which prohibit discrimination based upon
disability); the Family and Medical Leave Act of 1993 (which prohibits
discrimination based on requesting or taking a family or medical leave); Section
1981 of the Civil Rights Act of 1866 (which prohibits discrimination based upon
race); Section 1985(3) of the Civil Rights Act of 1871 (which prohibits
conspiracies to discriminate); the National Labor Relations Act; the Colorado
Labor Peace Act; the Employee Retirement Income Security Act of 1974, as amended
(other than any accrued benefit(s) to which the Employee has a non-forfeitable
right under any pension benefit plan)(which prohibits discrimination with regard
to benefits); the Worker Adjustment and Retraining Notification Act; the
Colorado Anti-Discrimination Act; the Fair Labor Standards Act; the Colorado
Wage Claim Act; and any other federal, state or local laws against
discrimination; or any other U.S. federal, state, or local statute, or common
law relating to employment, wages, hours, or any other terms and conditions of
employment. The release provided for herein includes a release by the Employee
of any claims for wrongful discharge, breach of contract, torts or any other
claims in any way related to the Employee’s employment relationships with or
resignation or termination from each of the Employers. The Employee understands
that this is a general waiver and release of all claims, known or unknown, that
the Employee may have against the Released Parties based on any act, omission,
matter, cause or thing that occurred through the date the Employee signs this
Agreement. This release does not release the Employers from any obligations due
to the Employee under this Agreement, or from any rights, claims or coverages to
which Employee may be entitled in respect of or under any former, current or
future insurance policies of the Employers and their affiliates; provided,
however, that Employee specifically agrees to waive all rights, claims and
coverages to which Employee may be entitled under the Bank Owned Life Insurance
and/or Company Owned Life Insurance policies.


3

--------------------------------------------------------------------------------


(b)  In consideration of the above, the sufficiency of which the Employers
hereby acknowledge, as of the Termination Date, the Employers and their
successors and assigns agree to release and forever discharge the Employee and
the Employee’s heirs, executors and assigns, from all claims, charges, or
demands, in law or in equity, whether known or unknown, which may have existed
or which may now exist from the beginning of their period of employment with the
Employers to the Termination Date, except for breaches regarding disclosure of
confidential information or for conduct involving theft, fraud or embezzlement.


(c) It is a condition hereof, and it is the Parties’ intention in the execution
of the general release in this Section 6, that the same shall be effective as a
bar to each and every claim hereinabove specified.


(d) Through the Termination Date and from and after the Termination Date, the
Employers shall indemnify and hold harmless the Employee against any costs or
expenses (including reasonable attorney’s fees), judgments, fines, losses,
claims, damages or liabilities incurred in connection with any claim, action,
suit, proceeding or investigation, arising out of matters existing or occurring
at or prior to the Termination Date, whether asserted or claimed prior to, at or
after the Termination Date, arising in whole or in part out of or pertaining to
the fact that he was a director, officer, manager, trustee, administrator or
employee of the Employers, any affiliate thereof or of Employers’ 401(k) Plan,
to the fullest extent which such Employee would be entitled under the Amended
and Restated Articles of Incorporation and Bylaws (or similar charter or other
organizational documents) of the Employers or any such affiliate thereof, and
the corporate laws of the respective jurisdictions of the Employers and such
affiliates thereof as in effect on the date hereof.


4

--------------------------------------------------------------------------------


7. No Admission. This Agreement is not an admission by either the Employee or
the Employers of any wrongdoing or liability.


8. No Authority to Bind the Employers. As of the Termination Date, neither the
Employee, nor any partner, agent or employee of the Employee, has authority to
enter into any contracts that bind one or more of the Employers or create
obligations on the part of any of the Employers.


9. Non-Disparagement. As of the Termination Date, the Employee agrees not to
make any oral or written statements or otherwise engage in any act that is
intended or may reasonably be expected to harm the reputation, business,
prospects or operations of the Employers or any of their respective directors or
executive officers or any persons related to the foregoing. As of the
Termination Date, the Employers further agree not to, and to use their
reasonable best efforts to ensure that their directors and executive officers
will not, make any oral or written statements to employees of the Company or
other outside individuals or otherwise engage in any act which is intended or
may reasonably be expected to harm the reputation, business or prospects of the
Employee.


10. Confidentiality; No Solicitation. (a) The Employee recognizes and
acknowledges that the Employers’ and their affiliates’ trade secrets and
confidential or proprietary information, are valuable, special and unique assets
of their respective businesses. For purposes of this Agreement, a trade secret
or confidential or proprietary information shall mean and include information
treated as confidential or as a trade secret by the Employers or their
affiliates, including but not limited to information regarding contemplated
products, business and financial methods or practices, marketing techniques,
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, pricing, price lists, or other data,
business plans, litigation, regulatory investigations, strategy, code books,
invoices and other financial statements, computer programs, software systems,
databases, discs and printouts, other plans (technical or otherwise), customer
and industry lists, supplier lists, correspondence, internal reports, personnel
files, employee compensation, sales and advertising material which is or was
used in the business of the Employers or their affiliates.


(b)  As of the Termination Date, the Employee will not, in whole or in part,
disclose such trade secrets or confidential or proprietary information to any
person, firm, corporation, association or other entity for any reason or purpose
whatsoever, or make use of any such property for his own purposes or for the
benefit of any person, firm, corporation or other entity (except the Employers)
under any circumstances unless compelled to do so by applicable law. The
Employee’s obligation under this Section shall not apply to any information that
is generally available to the public, hereafter becomes available to the public
without the fault of the Employee or is considered to be generic industry
practice. The Employee agrees and acknowledges that all of such information, in
any form, and copies and extracts thereof, are and shall remain the sole and
exclusive property of the Employers and the Employee shall return to the
Employers the originals and all copies of any such information provided to or
acquired by the Employee in connection with the performance of his duties for
the Employers, and shall return to the Employers all files, correspondence
and/or other communications received, maintained and/or originated by the
Employee during the course of his relationship with the Employers, and no copy
of any such information shall be retained by him.


5

--------------------------------------------------------------------------------


(c)  The Employee acknowledges that the agreements and covenants contained in
this Section are essential to protect the value of the Employers’ respective
businesses and assets and by virtue of his relationship with the Employers, the
Employee has obtained knowledge, contacts, know-how, training, experience and
other information relating to the Employers’ business operations, and there is a
substantial probability that such knowledge, know-how, negative know-how,
contacts, training, experience and information could be used to the substantial
advantage of a competitor of the Employers and to the Employers’ substantial
detriment. Accordingly, the Employee agrees that for a period of twelve (12)
months from the Termination Date, the Employee will not directly or indirectly,
by or for himself, or as the agent of another:


(i) In any way solicit, induce or hire or attempt to solicit, induce or hire any
employee, officer, representative, consultant, or other agent of the Employers
or any of their affiliates (whether such person is presently employed by the
Employers or any such affiliate or may hereinafter be so employed), to leave the
employ of the Employers or any such affiliate or otherwise interfere with the
employment or business relationship between any such person and the Employers;


(ii) In any way solicit, induce or hire or attempt to solicit, induce or hire
any former employee, officer, representative, consultant or other agent of the
Employers or any of their affiliates, except for any employee, officer,
representative, consultant or agent who is terminated by the Employers or any of
their affiliates for other than cause; or otherwise interfere with the
employment or business relationship between any such person and the Employers;
or


(iii) In any way solicit or attempt to divert any clients or customers of the
Employers or any of their affiliates as of or prior to the Termination Date for
the purpose of obtaining an economic benefit. Employee warrants that these
provisions will not unreasonably interfere with Employee’s ability to earn a
living or to pursue Employee’s occupation after the Termination Date.


(d) It is the desire and intent of the Parties that the provisions of this
Section shall be enforced to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought.
Accordingly, if any particular portion of this Section shall be adjudicated to
be invalid or unenforceable, this Section shall be deemed amended to delete
therefrom the portion thus adjudicated to be invalid or unenforceable, such
deletion to apply only with respect to the operation of this Section in the
particular jurisdiction in which such adjudication is made.


(e)  If there is a breach or threatened breach of the provisions of this
Section, the Employers or their affiliates shall be entitled to an injunction
restraining the Employee from such breach. Nothing herein shall be construed as
prohibiting the Employers from pursuing any other remedies for such breach.


11. Return of Property. Not later than the Termination Date, the Employee shall
return all the Employers’ property in the Employee’s possession, including, but
not limited to, the Employers’ keys, credit cards, computer software and
peripherals and originals or copies of books, records, or other information
pertaining to the Employers’ businesses, including any Employer information
regarding Employers on Employee’s personal computers.


6

--------------------------------------------------------------------------------


12. Cooperation in Legal and Other Matters. After the Termination Date, the
Employee shall, at the request of the Employers, and provided such request is
not for legal advice or counseling, reasonably assist and cooperate with the
Employers in the defense and/or investigation of any third party claim or any
investigation or proceeding, whether actual or threatened, including, without
limitation, participating as a witness in any litigation, arbitration, hearing
or other proceeding between the Employers and a third party or any government
body. The Employers shall reimburse the Employee for all reasonable expenses
incurred by him in connection with such assistance including, without
limitation, travel expenses.


13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, without reference to the
principles of conflict of laws.


14. Taxes. All payments to be made hereunder shall be net of all applicable
income and employment taxes required to be withheld therefrom.


15. Complete Agreement; Amendments. This Agreement represents the complete
agreement between the Employee and the Employers concerning the subject matter
in this Agreement and supersedes all prior agreements or understandings, written
or oral, including without limitation the terms of any and all prior employment
agreements. In executing this Agreement, none of the Parties has relied or is
relying on any representation with respect to the subject matter of this
Agreement or any representation inducing the execution of this Agreement except
those representations as are expressly set forth in this Agreement, and the
Parties acknowledge that each has relied on their own judgment in entering into
this Agreement. This Agreement may not be amended or modified otherwise than by
a written agreement executed by the parties hereto or their respective
successors and legal representatives.


16. Severability. Each of the sections contained in this Agreement shall be
enforceable independently of every other section in this Agreement, and the
invalidity or nonenforceability of any section shall not invalidate or render
unenforceable any other section contained in this Agreement.


17. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.


18. Arbitration. Before beginning the binding arbitration mechanism set forth in
this Section 18, the Parties shall first participate in mediation of any dispute
arising under this Agreement. The mediator shall be chosen by the Parties, or,
if the parties cannot agree, by the American Arbitration Association. At least
ten (10) days before the mediation, each side shall provide the mediator with a
statement of its position and copies of all supporting documents. Each party
shall send to the mediation, a person who has authority to bind the party. Once
the Parties have participated in the mediation, and in the event the dispute
between the Parties has not been settled, either Party may invoke the binding
arbitration provisions in this Section 18.


7

--------------------------------------------------------------------------------


Each of the Parties to this Agreement hereby voluntarily and knowingly waives
any and all rights to civil trial by jury as to any dispute or claim arising out
of or relating to this Agreement, except when temporary or preliminary
injunctive relief is necessary as a result of a breach or threatened breach of
Section 10 above or other situation where injunctive relief is necessary in
order to prevent irreparable harm, either party may seek injunctive relief from
a court of competent jurisdiction in the county of Denver, in the State of
Colorado and the parties consent to personal jurisdiction in such court. Each of
the Parties further agrees that any such dispute or claim will be exclusively
and finally settled by binding arbitration in accordance with the rules of the
American Arbitration Association by one arbitrator appointed in accordance with
said rules. The exclusive venue for any such arbitration shall be the county of
Denver, in the State of Colorado. The arbitrator shall apply Colorado law,
without reference to rules of conflicts of law or rules of statutory
arbitration, to the resolution of any dispute. Judgment on any award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.


The decision of the arbitrator shall be binding upon the Parties. The Employers
shall bear the fees of the arbitrator and the fee of the American Arbitration
Association. Other costs and attorneys’ fees will be borne by the party that
incurs them. The arbitrator shall award the prevailing party reasonable attorney
fees and costs in such proportion as the arbitrator decides. Notwithstanding
anything to the contrary, either party may no more than 90 nor less than 30 days
before the arbitration, serve a discovery request seeking any document that
would be discoverable in civil litigation. Responses to such requests shall be
due 20 days after service. Thereafter, each party shall be allowed to take three
(3) depositions of no more than four (4) hours each. The arbitrator may resolve
any discovery disputes as they would be resolved in civil litigation.


19. Notices. All notices, requests, claims, demands or other communications
hereunder shall be in writing and shall be deemed given when delivered
personally, upon receipt of a transmission confirmation if sent by telecopy or
like transmission and on the next business day when sent by a reputable
overnight carrier service to the Parties at the following addresses (or at such
other address for a party as shall be specified by like notice):


If to the Employers:


Matrix Bancorp, Inc.
700 17th Street, Suite 2100
Denver, Colorado 80202
Attention: Corporate Secretary
 
Fax: (303) 390-0952


With a copy to:


Patton Boggs LLP
2550 M Street, NW
Washington, DC 20037
Attention: Norman B. Antin, Esq.
Jeffrey D. Haas, Esq.
Fax: (202) 457-6315


8

--------------------------------------------------------------------------------


If to the Employee:


T. Allen McConnell
1443 Belford Court,
Evergreen, CO 80439


20. Press Releases. The Parties shall consult with each other before issuing any
press release with respect to the subject matter of this Agreement and shall not
issue any such press release or make any such public statements without the
prior consent of the other Parties, which shall not be unreasonably withheld;
provided, however, that the Company may, without the prior consent of the
Employee (but after consultation, to the extent practicable under the
circumstances), issue such press release or make such public statements as may
be required by law or the rules and regulations of the Nasdaq Stock Market.


21. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or on behalf of the parties
hereto, with the full intent of releasing all claims. Each party acknowledges
that (i) they have been advised by the other to consult an attorney regarding
any potential claims as well as the terms and conditions of this Agreement
before executing it, (ii) they have read the Agreement and they fully understand
the terms of this Agreement including, without limitation, the significance and
consequences of the general release in Section 6 hereof, (iii) they are
executing this Agreement in exchange for consideration in addition to anything
of value to which they are entitled, and (iv) they are fully satisfied with the
terms of this Agreement and are executing this Agreement voluntarily, knowingly
and willingly and without duress.




[Signature Page Follows]


9

--------------------------------------------------------------------------------



The parties to this Agreement have executed this Agreement as of the day and
first written above.
 
 

 
MATRIX BANCORP, INC.


By: /s/ D. MARK SPENCER                                
Name: D. Mark Spencer
Title: President


MATRIX BANCORP TRADING, INC.


By: /s/ RICHARD V. SCHMITZ                           
Name: Richard V. Schmitz
Title: Chairman


FIRST MATRIX INVESTMENT SERVICES CORP.


By: /s/ BEN HUSH                                                  
Name: Ben Hush
Title: Senior Vice President


FIRST MATRIX, LLC


By: /s/ BRIAN CURD                                              
Name: Brian Curd
Title: President


ABS SCHOOL SERVICES, LLC


By: /s/ D. MARK SPENCER                                    
Name: D. Mark Spencer
Title: Chief Executive Officer


MATRIX TOWER HOLDINGS, LLC


By: /s/ D. MARK SPENCER                                    
Name: D. Mark Spencer
Title: President


MATRIX FUNDING CORP.


By: /s/ RICHARD V. SCHMITZ                               
Name: Richard V. Schmitz
Title: President

 

10

--------------------------------------------------------------------------------




 
MTXC REALTY CORP.


By: /s/ RICHARD V. SCHMITZ                                  
Name: Richard V. Schmitz
Title: President


EQUIMOR HOLDINGS, INC.


By: /s/ D. MARK SPENCER                                         
Name: D. Mark Spencer
Title: President


MSCS VENTURES, INC.


By: /s/ DAVID W. KLOOS                                             
Name: David W. Kloos
Title: Vice President


COMMUNITY DEVELOPMENT FUNDING I, LLC


By: /s/ D. MARK SPENCER                                           
Name: D. Mark Spencer
Title: Manager


T. ALLEN MCCONNELL


/s/ T. ALLEN MCCONNELL                                           

 
11

--------------------------------------------------------------------------------

